DETAILED ACTION

Response to Amendment
Claims 1-7, 9-16, and 18-20 are pending. Claims 1-7, 9-16, and 18-20 are amended directly or by dependency on an amended claim. Claims 8 and 17 are cancelled. 

Response to Arguments
Applicant’s arguments, see pages 12-21, filed 2 November, 2021, with respect to the 35 USC 103 rejections of the independent claims 1, 10 and 19 and incorporation of previously dependent claims 8 and 17and further material to differentiate from the prior art, have been fully considered and are persuasive.  The 35 USC 103 rejections of the independent claims 1, 10 and 19 have been withdrawn. The remaining claims are argued by similarity or dependency and are therefore addressed by the above.

Allowable Subject Matter
Claims 1-7, 9-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant arguments with respect to the cited prior art along with accompanying amendments to specify, “determine at least one of a number of sub-images of the first set of sub-images, the second size of each of the first set of sub-images, or a position of each of the first set of sub-images in the first image, based on the application of the stochastic optimization function on the determined probability map information; crop the first set of sub-images from the first image based on the determined at least one of the number of sub-images of the first set of sub- images, the second size of each of the first set of sub-images, or the position of each of the first set of sub-images 
The following art is also cited as relevant, but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims as amended:

Closest Reference: “Beyond Object Proposals: Random Crop Pooling for Multi-Label Image Recognition” 2016, “In this work, we propose a simple yet effective proposal-free approach for multi-label image recognition, i.e., random crop pooling (RCP), to exploit the appearance and spatial layout information of an image efficiently” “Specifically, a key module performing stochastic scaling and cropping sampling is first introduced to extract image representations at different scales and locations – we call the selected regions latent object regions (LORs)” “In this section, we elaborate on our proposed random crop pooling (RCP) approach. RCP is in particular developed for standard convolutional neural network architectures. The approach consists of two complementary operations: a stochastic scaling and cropping operation and a category-wise pooling operation” “Because the rescaling ratios and crop locations are continuously changing during training, the network is able to “see” numerous variations in one object, and our approach is thus more robust than the proposal-based methods” “The stochastic scaling and cropping module generates k sub-images for each image with a random size and location” [does not use probability map]

Data-Driven Detection of Prominent Objects” 2016 Second, we use a representation of images as object probability maps computed from low-level patch classifiers. Experiments show that these two contributions yield in some cases comparable or better results than standard sliding window detectors - despite its conceptual simplicity and run-time efficiency. Our third contribution is an application of prominent object detection, where we improve fine-grained categorization by pre-cropping images with the proposed approach. Finally, we also extend the proposed approach to detect multiple parts of rigid objects. More precisely, we propose to build a “probability map” indicating the probability of a certain pixel to be part of the prominent object. This is based on a patchlevel classifier that has been pre-trained to distinguish between patches from prominent objects and patches from the rest of the image. Since it is typically infeasible to enumerate all triplets, this loss function can be optimized through stochastic gradient descent [no details on using this to determine subimage size or location or number]

US 20150248586 A1: The appearance models are learned jointly to optimize a loss function which accounts for the loss of incorrectly labeling sub-images and a regularization term which measures a distance between the appearance models.  The loss of incorrectly labeling sub-images is determined using a motion model which predicts the location of the seed object in the subsequent frames so that sub-images outside the location that the current appearance model contribute to the loss classifier computes the probability that an image region x represented by a feature vector .phi.(x).epsilon..sup.d (i.e., the same number of dimensions d as in w) contains the object of interest optimization problem (Eqn.  (3)) can be solved using Stochastic Gradient Descent (SGD)

US 11049014 B2: The machine learning apparatus 100 resizes each of the sub-image 41 and others to generate a plurality of sub-images including a sub-image 42, having a size suitable for being input to the feature model; Each entry under "confidence measure error" is a confidence measure error calculated from the corresponding prediction confidence measure vector and the corresponding entry under "class" in the training dataset table

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661